
	
		IB
		Union Calendar No. 786
		115th CONGRESS2d Session
		H. R. 6087
		[Report No. 115–1005]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2018
			Ms. Cheney (for herself, Mr. Gianforte, Mr. Gohmert, Mr. Bishop of Utah, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Natural Resources
		
		November 2, 2018Additional sponsor: Miss González-Colón of Puerto Rico
			November 2, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on June 13, 2018
		
		
			
		
		A BILL
		To authorize the Secretary of the Interior to recover the cost of processing administrative
			 protests for oil and gas lease sales, applications for permits to drill,
			 and right of way applications, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Removing Barriers to Energy Independence Act.
		2.Administrative protest process reformSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is amended by adding at the end the
			 following:
			
				(q)Protest filing fee
					(1)In generalBefore processing any protest filed under this section, the Secretary shall collect a filing fee
			 from the protestor to recover the cost for processing documents filed for
			 each administrative protest.
					(2)AmountThe filing fee shall be calculated as follows:
						(A)For each protest filed in a submission not exceeding 10 pages in length, the base filing fee shall
			 be $150.
						(B)For each submission exceeding 10 pages in length, an addition to the base filing fee, an assessment
			 of $5 per page in excess of 10 pages shall apply.
						(C)For protests that include more than one oil and gas lease parcel, right-of-way, or application for
			 permit to drill in a submission, an additional assessment of $10 per
			 additional lease parcel, right-of-way, or application for permit to drill
			 shall apply.
						(3)Adjustment
						(A)In generalBeginning on January 1, 2020, and annually thereafter, the Secretary shall adjust the filing fees
			 established in this subsection to whole dollar amounts to reflect changes
			 in the Producer Price Index, as published by the Bureau of Labor
			 Statistics, for the previous 12 months.
						(B)Publication of adjusted filing feesAt least 30 days before the filing fees as adjusted under this paragraph take effect, the Secretary
			 shall publish notification of the adjustment of such fees in the Federal
			 Register..
		
	
		November 2, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
